UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6399



TAMMY M. STONE,

                                            Plaintiff - Appellant,

          versus


SOUTH CENTRAL REGIONAL JAIL; CORRECTIONAL
OFFICER BUCKNER, Booking/Holding,

                                           Defendants - Appellees.


                            No. 04-6400



TAMMY M. STONE,

                                            Plaintiff - Appellant,

          versus


MS. PERRY, Counselor of South Central Regional
Jail,

                                             Defendant - Appellee.


                            No. 04-6401



TAMMY M. STONE,

                                            Plaintiff - Appellant,

          versus
KANAWHA COUNTY SHERIFF’S DEPARTMENT; J. L.
WALKER,

                                            Defendants - Appellees.


                              No. 04-6402



TAMMY M. STONE,

                                             Plaintiff - Appellant,

          versus


DEPARTMENT OF CORRECTIONS,

                                             Defendant - Appellee.


                              No. 04-6403



TAMMY M. STONE,

                                             Plaintiff - Appellant,

          versus


RICK HALLORICK, Magistrate,

                                             Defendant - Appellee.


                              No. 04-6404



TAMMY M. STONE,

                                             Plaintiff - Appellant,


                                 - 2 -
          versus


JEFF STEWART, Public Defender,

                                                 Defendant - Appellee.


                           No. 04-6405



TAMMY M. STONE,

                                                Plaintiff - Appellant,

          versus


KRT SUPERVISOR WARNER,

                                                 Defendant - Appellee.



                           No. 04-6406



TAMMY M. STONE,

                                                Plaintiff - Appellant,

          versus


DEPUTY   BRALEY,  Kanawha   County       Sheriff’s
Department and Quincy Detachment,

                                                 Defendant - Appellee.



                           No. 04-6407




                                 - 3 -
TAMMY M. STONE,

                                           Plaintiff - Appellant,

          versus


COMMANDER HILL, West Virginia State Police;
TROOPER   ZERKLE; SERGEANT  FRYE;  SERGEANT
BOWMAN; MARK JOHNS,

                                          Defendants - Appellees.


                           No. 04-6408



TAMMY M. STONE,

                                           Plaintiff - Appellant,

          versus


SOUTH CHARLESTON CITY POLICE      DEPARTMENT,
Patrol Division; OFFICER EARY,

                                          Defendants - Appellees.


                           No. 04-6409



TAMMY M. STONE,

                                           Plaintiff - Appellant,

          versus


SERGEANT JARRELL; CORRECTIONAL OFFICER, South
Central Regional Jail,

                                          Defendants - Appellees.



                              - 4 -
                            No. 04-6410



TAMMY M. STONE,

                                            Plaintiff - Appellant,

          versus


DARRELL S. TOWNSEND; LAURIE A. TOWNSEND,

                                           Defendants - Appellees.


                            No. 04-6411



TAMMY M. STONE,

                                            Plaintiff - Appellant,

          versus


DONNA KAY MURPHY; POCA POST OFFICE; LAURIE
TOWNSEND; DARRELL TOWNSEND,

                                           Defendants - Appellees.


                            No. 04-6412



TAMMY M. STONE,

                                            Plaintiff - Appellant,

          versus


MICHAEL CLIFFORD, Prosecutor,


                    - 5 -
                                          Defendant - Appellee.


                         No. 04-6413



TAMMY M. STONE,

                                         Plaintiff - Appellant,

          versus


LARRY GLASSBURG, SR.,

                                          Defendant - Appellee.


                         No. 04-6414



TAMMY M. STONE,

                                         Plaintiff - Appellant,

          versus


DANNY JONES, Mayor or former Kanawha County
Sheriff,

                                          Defendant - Appellee.


                         No. 04-6415



TAMMY M. STONE,

                                         Plaintiff - Appellant,

          versus



                            - 6 -
WILLIAM LESTER,

                                            Defendant - Appellee.


                           No. 04-6416



TAMMY M. STONE,

                                           Plaintiff - Appellant,

          versus


DOUGLAS WENDEL ARTRIP; LISA FARRELL; DENNIS
ARTRIP; MARY ANN ARTRIP,

                                          Defendants - Appellees.


                           No. 04-6417



TAMMY M. STONE,

                                           Plaintiff - Appellant,

          versus


ADMINISTRATOR MURRAY, Kanawha County and State
Court,

                                            Defendant - Appellee.



                           No. 04-6418



TAMMY M. STONE,

                                           Plaintiff - Appellant,

                              - 7 -
          versus


MEREDITH PERRY, Counselor; UNITED STATES
SECRET SERVICE; SOUTH CENTRAL REGIONAL JAIL;
DAVID   WALKER,  Psychiatrist;   CORRECTIONAL
OFFICER; JOHN MCKAY, Administrator; JEFF
STEWART, Lawyer; PUBLIC DEFENDER’S OFFICE,

                                              Defendants - Appellees.



                             No. 04-6419



TAMMY M. STONE,

                                               Plaintiff - Appellant,

          versus


UNITED STATES SECRET SERVICE,

                                                Defendant - Appellee.



                             No. 04-6420



TAMMY M. STONE,

                                               Plaintiff - Appellant,

          versus


DEPUTY   LANE;     KANAWHA   COUNTY     SHERIFF’S
DEPARTMENT,

                                              Defendants - Appellees.




                                - 8 -
                            No. 04-6421



TAMMY M. STONE,

                                            Plaintiff - Appellant,

          versus


LIEUTENANT ROGERS, Chief Correctional Officer,

                                             Defendant - Appellee.


Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CA-03-2408-2; CA-03-2431-2; CA-03-2437-2; CA-03-
2438-2; CA-03-2439-2; CA-03-2440-2; CA-03-2454-2; CA-03-2455-2; CA-
03-2456-2; CA-03-2457-2; CA-03-2458-2; CA-03-2474-2; CA-03-2475-2;
CA-03-2477-2; CA-03-2478-2; CA-03-2479-2; CA-03-2480-2; CA-03-2481-
2; CA-03-2483-2; CA-03-2484-2; CA-03-2491-2; CA-03-2492-2; CA-03-
2497-2)


Submitted:   July 9, 2004                 Decided:   August 9, 2004


Before WIDENER, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Tammy M. Stone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 9 -
PER CURIAM:

           Tammy M. Stone appeals the district court’s dismissal of

her suits and entry of an order enjoining her from proceeding in

forma pauperis in any future civil action.

           After reviewing the record, we affirm the dismissal of

Stone’s suits on the reasoning of the district court.                  We affirm,

as modified, the district court’s entry of an injunction against

Stone.

           Federal courts have both the inherent power and the

constitutional     obligation     to    protect   their       jurisdiction     from

conduct   that   impairs   their       ability   to   carry    out   Article    III

functions.      In re Martin-Trigona, 737 F.2d 1254, 1261 (2d Cir.

1984); see Procup v. Strickland, 792 F.2d 1069, 1074 (11th Cir.

1986); Graham v. Riddle, 554 F.2d 133, 134-35 (4th Cir. 1977).

Given Stone’s history of abuse of the legal system, we find that

the district court did not abuse its discretion in enjoining Stone

from future filings.       Nonetheless, the district court must take

into account that no person should ever be denied his right to the

processes of the court.        In re Green, 598 F.2d 1126, 1127 (8th Cir.

1979).    Therefore, we modify the district court's order to read,

“Tammy Stone is hereby enjoined from proceeding in forma pauperis

in any civil action without first obtaining leave of court.”

           We grant Stone’s motions to proceed in forma pauperis.

We   dispense    with   oral   argument     because    the     facts   and   legal


                                    - 10 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                             AFFIRMED AS MODIFIED




                             - 11 -